On January 9, 2013, respondent, Jeffrey Lee Terbeek, Attorney Registration No. 0033227, last known business address in Columbus, Ohio, who was admitted to the bar of this state on November 3, 1973, submitted an application for retirement or resignation pursuant to Gov.Bar R. VI(6)(A). The application was referred to disciplinary counsel pursuant to Gov.Bar R. VI(6)(B). On January 14, 2013, disciplinary counsel’s report was filed under seal with this court in accordance with Gov.Bar R. VI(6)(B)(2).
On consideration thereof, it is ordered by the court that respondent’s application is denied. See Disciplinary Counsel v. Terbeek, 2013-Ohio-1912.
It is further ordered, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, to respondent’s last known address.
It is further ordered that publication of this order be made as provided for in Gov.Bar R. V(8)(D)(2) and that respondent bear the costs of publication.